DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is sent in response to Applicant’s communication received on 02/07/2020 for application number 16637297. The Office herby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed.
   
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 02/07/2020 is in accordance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Preliminary Amendments
4.	The preliminary amendments filed 02/07/2020 has been entered and made of record.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gotsman et al., [US Pub. No.: 2009/0109280 A1] in view of Wolkeet al., [US Pub. No.:2017/ 0094251 A1].

Re. Claim 1, Gotsman discloses:
[receive video from camera |0027], wherein the first receiver circuit is arranged to receive a first image captured by a first depth sensing camera and a first depth data captured by the first depth-sensing camera [Fig. 3 el 310  a video from a selected viewpoint selected by the viewer from a continuous segment, including, recording a video of a subject using at least one depth video camera that records a video comprising a sequence of picture frames and additionally records a depth value for each pixel of the picture frames],
wherein the first depth-sensing camera is one of a plurality of distributed depth-sensing cameras [more than one depth camera is used | Fig.1 els 110];
a second receiver circuit [Fig.3 310 different cameras are connected to different receivers], wherein the second receiver circuit is arranged to receive a second image captured by the second depth sensing image camera and second depth data captured by the second depth sensing image camera [Fig. 3 el 310  a video from a selected viewpoint selected by the viewer from a continuous segment, including, recording a video of a subject using a second depth video camera that records a video comprising a sequence of picture frames and additionally records a depth value for each pixel of the picture frames], wherein the second depth-sensing camera is one of the plurality of distributed depth-sensing cameras [more than one depth camera is used | Fig.1 els 110];
a generator circuit, wherein the generator circuit is arranged to generate a representation of at least part of a scene in response to a combination of at least the first image and the second image [Fig.3, recorded video from the one or more cameras on to the rendered depth hull to render a viewable video from a selected view |Abstract] wherein the images [Fig. 1 el 110 captured images from multiple depth cameras | Fig,1 el 110].
Gotsman does not distinctly disclose:
based on the relative placement vector, wherein the detector circuit is arranged to detect an image position property for a fiducial marker in the first image, wherein the image position property is indicative of a position of the fiducial marker in the first image, wherein the image position property is indicative of a position of the fiducial marker in the first image, wherein the fiducial marker represents a placement of a second depth sensing image camera by having a predetermined placement difference with respect to the second depth sensing camera;
a placement processor circuit, wherein the placement processor circuit is arranged to determine a relative placement vector, wherein the relative placement vector is indicative of a placement of the second depth sensing image camera relative to the first depth-sensing camera in response to the image position property, and a depth data of the first depth data for an image position of the fiducial marker, and the predetermined placement difference, wherein the relative placement vector is at least three dimensional;
However in the same field endeavor Wolke discloses: 
based on the relative placement vector [rendered perspective is based on points |0006],
a detector circuit [interest point detection |Fig. 13, 0127-0129], wherein the detector circuit is arranged to detect an image position property for a fiducial marker in the first image [detection circuit is configured to determine points associated with features or objects and multiple perspectives |0128], wherein the image position property is indicative of a position of the fiducial marker in the first image [device 1 points V are indicative camera perspective |Fig.4A, 0069], wherein the fiducial marker represents a placement of a second depth sensing image camera by having a predetermined placement difference with respect to the second depth sensing camera [device 2 points V are indicative camera perspective |Fig.4A, Fig.13, 0069];
a placement processor circuit, wherein the placement processor circuit is arranged to determine a relative placement vector [a compensation method includes rotating each of the cameras to capture the light spots 1940 on the opposing camera and evaluating the images obtained by the cameras 1920A, 1920B to determine the relative pose of the cameras |Fig 19 el 1940, 0152], wherein the relative placement vector is indicative of a placement of the second depth sensing image camera relative to the first depth-sensing camera in response to the image position property [a compensation method for a second depth sensor includes rotating each of the cameras to capture the light spots 1940 on the opposing camera and evaluating the images obtained by the cameras 1920A, 1920B to determine the relative pose of the cameras |Fig 19 el 1940, 0152], and a depth data of the first depth data for an image position of the fiducial marker [light spots are used to determine depth data |Figure 19, el 1940], and the predetermined placement difference, wherein the relative placement vector is at least three dimensional [the 3D measuring system is configured to determine 3D coordinates of a first point on the object based at least in part on the illuminated pattern, the second channel image, and the first pose |0006];
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Gotsman with Wolke to capture 3D and motion 

Re. Claim 2, Gotsman discloses:
wherein the generator circuit is arranged to generate the representation so as to comprise an image of the scene from a viewpoint different from viewpoints of the first depth-sensing camera and the second depth-sensing camera [capture images from depth cameras are used to remotely viewing a video from a selected viewpoint selected by the viewer from a continuous segment |Fig. 1, 0016].

Re. Claim 3, Gotsman discloses:
wherein the generator circuit is arranged to combine the first image and the second image based on the first depth data and the second depth data [The video recordings of the closest cameras on either side of the viewpoint are selected and incorporated onto the calculated depth hull to render the view from the selected viewpoint. |0013].

Re. Claim 4, Gotsman does not distinctly disclose:
a coordinate processor circuit, wherein the coordinate processor circuit is arranged to determine depth-sensing camera placements in a common coordinate system for each of the plurality of depth-sensing cameras in response to relative placement vectors, wherein the plurality of depth-sensing cameras comprise a plurality of pairs of depth-sensing cameras, wherein the generator circuit comprises a placement receiver circuit, wherein the placement receiver circuit is arranged to receive relative placement vectors for the 
However in the same field of endeavor Wolke discloses:
a coordinate processor circuit [Fig. 1 a processor for coordinates], wherein the coordinate processor circuit is arranged to determine depth-sensing camera placements in a common coordinate system for each of the plurality of depth-sensing cameras in response to relative placement vectors [Digital image information is transmitted to a processor 150A, which determines 3D coordinates of the surface 130A |0062], wherein the plurality of depth-sensing cameras comprise a plurality of pairs of depth-sensing cameras [more than one depth sensing camera comprises pairs of depth sensing cameras |0077], wherein the generator circuit comprises a placement receiver circuit, wherein the placement receiver circuit is arranged to receive relative placement vectors for the plurality of pairs of depth-sensing cameras [The medium-resolution and fine patterns used to obtain increasingly accurate estimates of the 3D coordinates of the object point in space. In an embodiment, redundant information provided by the triangular arrangement of the 3D imager 300 eliminates the need for a coarse phase measurement to be performed |0077], wherein the generator circuit is arranged to generate the image in response to the camera placements in the common coordinate system [The processor 150A may also instruct the illuminated pattern generator 112A to generate an appropriate pattern |0062].
[See motivation in claim 1]


wherein the coordinate processor circuit is arranged to determine the depth-sensing camera placements in response to a minimization of a cost function, wherein the cost function is being dependent on a difference between the relative placement vectors and corresponding placement vectors determined from determined depth-sensing camera placements in the common coordinate system.
However in the same field of endeavor Wolke discloses:
wherein the coordinate processor circuit is arranged to determine the depth-sensing camera placements in response to a minimization of a cost function [arrangement of 3D cameras are triangulated based on an optimization procedure  |0077], wherein the cost function is being dependent on a difference between the relative placement vectors and corresponding placement vectors determined from determined depth-sensing camera placements in the common coordinate system [optimization procedure is based on triangulation determined 3D cameras |0077].
[See motivation in claim 1]

Re. Claim 6, Gotsman does not distinctly disclose:
a second detector circuit, wherein the second detector is arranged to detect  a second image position property for a second fiducial marker in the second image, wherein the second image position property is indicative of a position of the second fiducial marker in the second image, wherein the second fiducial marker represents a placement of the first depth sensing image camera by having a second predetermined placement difference with respect to the first depth sensing camera;

wherein and the second predetermined placement difference the second relative placement vector is being at least three dimensional, wherein the generator circuit is arranged to generate the representation in response to the second relative placement vector.
However in the same field of endeavor Wolke discloses:
a second detector circuit, wherein the second detector is arranged to detect  a second image position property for a second fiducial marker in the second image [second depth cameras using light spots positioned on the tripods holding said cameras |Figure 19, 1940], wherein the second image position property is indicative of a position of the second fiducial marker in the second image, wherein the second fiducial marker represents a placement of the first depth sensing image camera by having a second predetermined placement difference with respect to the first depth sensing camera [spots allow determining positioning information of the cameras when they are in the line-of-sight of each other |0152]; 
and a second placement processor circuit, wherein the second placement processor circuit is arranged to determine a second relative placement vector indicative of a position of the first depth sensing image camera relative to the second depth-sensing camera in response to the second image position property and depth data of the second depth data for an [FIG. 19 illustrates a method 1900 to learn the relative pose (i.e., six degree-of-freedom pose) of two camera systems 1920A, 1920B, which might be needed, for example, to perform triangulation measurements wherein light spots 1940 are equvivalent to fiduciary markers, wherein cameras capture the light spots 1940 on the opposing camera and evaluating the images obtained by the cameras 1920A, 1920B to determine the relative pose of the cameras. |Fig. 19 second camera system 1920B, 0152], wherein and the second predetermined placement difference the second relative placement vector is being at least three dimensional, wherein the generator circuit is arranged to generate the representation in response to the second relative placement vector [The pose information is sufficient for the two cameras 1420A, 1420B to carry out triangulation calculations to determine 3D coordinates of an object surface. An advantage of the arrangement of FIG. 20 is that a compensation procedure can be automatically carried out to determine the relative pose of the cameras, even if the cameras are moved to new positions and if the baseline or camera angles are changed. |0153].
[See motivation in claim 1]

Re. Claim 7, Gotsman does not distinctly disclose:
wherein a visual property of the fiducial marker is indicative of an identity of the second depth-sensing camera, wherein the detector circuit is arranged to determine the identity of the second depth-sensing camera in response to the visual property.
However in the same field of endeavor Wolke discloses:
[captured light spots are used to indicate identity of the second camera |0152-0153], wherein the detector circuit is arranged to determine the identity of the second depth-sensing camera in response to the visual property [second camera is located based on captured image features |0152-0153].
[See motivation of claim 1]

Re. Claim 8, Gotsman does not distinctly disclose:
wherein the relative placement vector comprises at least one orientation value.
However in the same field of endeavor Wolke discloses:
wherein the relative placement vector comprises at least one orientation value [the pose information is sufficient for the two cameras 1420A, 1420B to carry out triangulation calculations to determine 3D coordinates of an object surface… wherein the pose information is equivalent to placement vectors and triangulation calculations to determine 3D coordinates is equivalent  orientation value  |0152-0153].
[See motivation in claim 1]

Re. Claim 9, Gotsman does not distinctly disclose:
wherein the placement processor circuit is arranged to determine the at least one orientation value in response to a rotational variant visual property of the fiducial marker.
However in the same field of endeavor Wolke discloses:
wherein the placement processor circuit is arranged to determine the at least one orientation value in response to a rotational variant visual property of the fiducial marker [a rotation mechanism rotates each camera about two axes such as the axes 1402 and 1404. In an embodiment, the angle of rotation about each axis is measured by an angular transducer such as an angular encoder, which is internal to the camera system |0152-0153].
[See motivation in claim 1]

Re. Claim 10, Gotsman does not distinctly disclose:
wherein the placement processor circuit is arranged to determine the relative placement vector based on a pedetermined assumption that at least one orientation parameter is identical for the first depth sensing image camera and the second depth sensing image camera.
However in the same field of endeavor Wolke discloses:
wherein the placement processor circuit is arranged to determine the relative placement vector based on a pedetermined assumption that at least one orientation parameter is identical for the first depth sensing image camera and the second depth sensing image camera [The system uses the mathematical triangulation constraints to solve for the relative pose of the cameras 1420A, 1420B, and projector 3020. If all of the projected spots are identical, the handheld measuring device 2820, 2830, or 2840 may be brought into measuring position and the cameras 1420A, 1420B used to observe the light marks 2822 in relation to the projected pattern elements 3010. |0184].
[See motivation in claim 1]

Re. Claim 11, Gotsman does not distinctly disclose:

and a user interface, wherein the user interface is arranged to generate a user output indicative of the capture property.
However in the same field of endeavor Wolke discloses:
a capture processor circuit, wherein the capture processor circuit is arranged to determine a capture property of the scene in response to the relative placement vector [captured image properties are registered using scene features |0082], wherein the capture property is indicative of how the scene is covered by the images captured by the plurality of depth-sensing cameras [captured image information may be used for example to assist in registration |0082]; 
and a user interface, wherein the user interface is arranged to generate a user output indicative of the capture property [a user to determine the pose of a triangulation scanner and a color camera mounted on a common base, which is interpreted as a user’s ability to indicate a capture property |0083].
[See motivation in claim 1]

Re. Claim 12, Gotsman does not distinctly disclose:
wherein the capture processor circuit is arranged to determine at least one part of the scene for which a capture quality indication indicates a reduced quality, wherein the capture processor circuit is arranged to generate and for generating a user output 
However in the same field of endeavor Wolke discloses:
wherein the capture processor circuit is arranged to determine at least one part of the scene for which a capture quality indication indicates a reduced quality [larger area of the photosensitive array 556 may be used to increase the size of each pixel, thereby improving the signal-to-noise (SNR) of the received image. Reduced SNR may result in less noise and better repeatability in measured 3D coordinates |0095], wherein the capture processor circuit is arranged to generate and for generating a user output indicating a placement for a depth sensing image camera to capture the at least part of the scene [part of the image used to indicate pose information for the two cameras to carry out triangulation |0153].
[See motivation in claim 1]

Re. Claim 13, Gotsman does not distinctly disclose:
wherein the generator circuit is arranged to modify the relative placement vector in response to an image matching of the first image and the second image.
However in the same field of endeavor Wolke discloses:
wherein the generator circuit is arranged to modify the relative placement vector in response to an image matching of the first image and the second image [natural features are matched on each of the camera images for passive triangulation |0065].
[See motivation in claim 1]


wherein the generator circuit is arranged to generate a three-dimensional model of the scene in response to the relative placement vector, the first image, and the second image [rendering a depth hull that defines a three dimensional outline of the subject being recorded
using the depth values recorded by the depth video cameras |Claim 1].

Re. Claim 15 This Claim is interpreted and rejected for the same reason set forth in claim 1.

Re. Claim 16, This claim is interpreted and rejected for the same reason set forth in claim 2.

Re. Claim 17, This claim is interpreted and rejected for the same reason set forth in claim 3.

Re. Claim 18, This claim is interpreted and rejected for the same reason set forth in claim 4.

Re. Claim 19, This claim is interpreted and rejected for the same reason set forth in claim 5.

Re. Claim 20, This claim is interpreted and rejected for the same reason set forth in claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD D BROWN JR whose telephone number is (571)272-4371.  The examiner can normally be reached on Monday - Friday 7:30AM - 5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on 5712727455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HOWARD D. BROWN JR
Primary Examiner
Art Unit 2488



/HOWARD D BROWN JR/Examiner, Art Unit 2488